Title: To George Washington from Major General Johann Kalb, 3 December 1777
From: Kalb, Johann
To: Washington, George



Sir,
[3 December 1777]

When your Excellency recommended sometime ago the Consideration of the practicabity of an attack on the Ennemy, I was already of opinion for Such an attack if it was possible to make an attempt on the City behind the lines, either by Sending troops in Boats down Delawar River to land on, or below the wharf, or by crossing Schuylkill river below middleferry either by throwing over Bridges or upon the ice in

great frosts, to fall into the Ennemies rear at the Same time the army was to attack the lines in front with Several Colums.
Sending down Troops Delawar river, Seems at least very dangerous if not entirely impracticable.
The Passage over Schuylkill appears more eligible if attempted by a considerable body of Militia or other Troops (I Say Militia, because I think the regulars would be all necessary for the chief attack in front) Posted along the right bank of Said river, on the best and most advantageous Spots, from whence the artillerie & even Small arms could annoy the Ennemy and protect the workmen for erecting Bridges, and in Some places Seemingly working. for the better drawing the Ennemy on that Side, there ought to be made Such Seeming or reall attempts in Several places at the Same time. as this is the weak Side, there is no doubt they would considerably divide their forces, and give room to break in upon them either in front or on this Side, perhaps on both at once.
If the necessary Boats and Materials for Such bridges could not be provided, or carried to the proper places to be employed or if there was an impossibility of erecting Bridges, or preventing the Ennemies of cutting a Channel through the ice, in fine if a Passage over Schuylkill Should be impracticable, it appears to me, that the attack ought rather to be dropped, than to attack the Ennemies in their Stronghold, in front only, this would be running the risk of a repulse, or of a total defeat and the bad consequences thereof.
If on the contrary the river may be crossed especially upon the Ice, the principal attack could be made on this Side with the best troops, and the Militia be drawn up in Battle or in Colums before the lines to make a Show and keep up the attention of the Ennemy. for that purpose a Large body of Militia from all States Should be drawn together, and Such measures taken for their march as to arrive all on the Same day or very near, that on one hand, the expedition may take place immediately after their arrival, the Ennemies may be surprised or at least not have sufficient time to Collect more forces or to add to their Works, and on the other hand that the army may not be distressd for Provisions, nor the Militia kept a long time in the field for fear of Sickness, or disgust, which is by all means to be avoided.
Upon the whole this attack is Subject to many inconveniencies, and the greatest of all, will be the necessity of a Winters campaign, this will ruin the army by Sickness and discontent perhaps too by desertion, and how will another almost new one be raised, except Congress take such measures as to oblige the Militia to serve constantly at least for two years, and to be put into the regulars to compleat the regiments, in

fixing a certain number for every State and to be all levied at a Limited time, and there is none to be lost. if your Excellency resolve for a Winter Campaign, The Troops ought to be immediately Supplied with Cloathing at any rate. if not Winter quarters to take place without loss of time. But in this case where and how to take them is a matter of the highest consideration. if real Winter quarters and rest are intended they must be taken at a distance (as between Lancaster & Reading or Reading & Easttown) from the Ennemy, But this would give up to the Ennemy the Jeseys, the whole State of Delawar, the eastern part of maryland, chester, Philadelphia & Bucks Counties in this State of Pensilvania; the Ennemy would draw out of these lands, forrage, Provisions, live-Stock, and what would be Still worse, numbers of able men to bear arms against their country, either by consent, delusion, or by force, besides the bad Effect it would have or produce in Political matters. This may partly be prevented by taking up Winterquarters at Wilmington and Environs with the addition of hutts, but then there will be little or no rest, and no possibility of Sending home many officers & soldiers for recruiting their regiments, and at the least movement of the Ennemy on Schuylkill, we must come up with them in order not to be Surprised, in some of our quarters or cut off from the neighbouring States and from our Stores; the greatest alertness will be required from all Commanders in those quarters, and the fatigues the army would lie under, and the Sicknesses they would be Subject to, call aloud on Congress for recruits and Cloathing.

Baron de Kalb Major General

